Dear Mr. Ledford:
You requested an opinion from this office regarding the legality of Radio Shack's advertised  repair services of consumer electronics merchandise which may be in violation of R.S. 37:2301
et seq.  You state that Radio Shack's advertisements appear to solicit repairs of VCR's and other playback equipment by unlicensed repairmen.  According to the advertisements some items will not be serviced at the location where they are left by the consumer.  You further state that under the Louisiana Law of unauthorized use of movables, R.S. 14:68, if such movables are to be transferred elsewhere, the company making the transfer must have the consumer's permission to transfer.
You enclosed a letter from the Tandy Corporation, parent company of Radio Shack, which clearly states that the Louisiana Radio Shack stores which solicit and receive merchandise brought in for repair do not actually perform the repair services. Instead, the repairs are sent to Ft. Worth, Texas or Mobile, Alabama, where trained technicians perform the repairs.
It is the opinion of this office that R.S. 37:2301 renders the described conduct illegal and against the express public policy of the State of Louisiana declared directly in the statute, which is, inter alia, to protect the public welfare. The statute provides, simply stated, that it is illegal conduct to offer maintenance and repair services on consumer electronic equipment without registration and licensing according to Louisiana law in the State of Louisiana.  Thus, each Radio Shack location within the State of Louisiana must be registered and licensed before it can offer repair services to the public.
Therefore, according to R.S. 37:2319, the board may seek an injunction against all Radio Shack locations not able to provide proof of compliance with the law or the board may request that the local district attorney file a criminal action to enforce the provisions of R.S. 37:2318.
Trusting this to be of sufficient information, I remain
                                  RICHARD P. IEYOUB Attorney General
                             BY:  _____________________________ JANE BISHOP JOHNSON Assistant Attorney General
JBJ/yb